 

Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 1of11

on sah

,
-.
ae

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) 15 @ J

aX U\ UNITED STATES DISTRICT COURT Wo FEE,
for the 0 l

4
Western District of Pennrsylveania
Ci vi Division

Case No. 2: Z[-CV- 324

(to be filled in by the Clerk's Office)

 

EBen Broun

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Allegh ems County oi |

Jury Trial: (check ene) (Aves [No
Kone Regional Cen enhazel

Ligh Ve Caulfield Rachel _E, Noma RECEIIED

Defendant(s) ° MAR 10 2021 ‘
(Write the full name of each defendant who is being sued, If the
CLERK, U.S. DISTRICT COURT

i i al

names of all the defendants cannot fil in the space above, please

write “see attached” in the space and atiach an additional page
with the full list of names. Do not include addresses here.) FOR OEPENRSYY DISTRICT
ANIA

Nee” ee Se

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should wot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6

 
4
SNe

4 .

Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 2 of 11

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

_£Gen 6 i he
—"Cctigbugh ba Tea

City State Zip Code

—Alled TB) 63 -BNY

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if nown)

Defendant No. 2
Name
Job or Title (éf Anown)
Address

County
Telephone Number
E-Mail Address (if known)

List’ vii coulbield Esywre
Pali Ook. pefoer” Me
SH Forbes es o Gounty eHice Burding

¥e shar A i Sal 4 Code

~ Alleahens
_(4ia\ ~ 390-3615

[individual capacity A orticia capacity

Radel elirabeth Newman
Pebnel ABRE) ode

Gran st —
“pits bee acqh PA \5al 4
City t State Zip Code

_ Negheny

[Hy fecividua capacity

 

 

 

 

 

 

 

 

 

 

 

 

Official capacity

Page 2 of 6
ae Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 3 of 11
\- pe

Pro Se 15 (Rev. {2/16} Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

Name Kane Q eqona| Cent eis Glen hare|

Job or Title (ifknown)

 

 

 

Address F555 Pas Cars On dC
Pts burr Uy ah p A _/6 2 OF
tate ip Code

County A\\ e4 ey
Telephone Number _ 4(Q- / 4 49/= 60E0)

E-Maii Address (if known)
[individual capacity y-Ottcial capacity

 

 

Defendant No. 4

Name Alec hens) Ca uaey Or: Ci) a

 

 

 

 

 

 

 

Job or Title ff known) Hed x Ss £P 7
Address om Sec OU cA Ae
UBDuey ; LSa4
as State Zp Code *
County Allecheny
Telephone Number J /
E-Mail Address (if knewn)

 

[A fnividat capacity A Otticial capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check ail that apply):
[| Federal officials (a Bivens claim)

[ y}State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you eg\: is/are being violated by state or local officials?

Due Process Clause § Eross pi gence j False. rmnprison mond
Walielo wS (is b eckivg Courses? Warero Pro Se Cuchiory
Foucteantt Avvendent ) é gist Amendent; Neania | of Me right bo gto tee

 

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 4 of11

eo

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state. or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
De lish V Caulfield - Due Process, Clause — mali ICtous metrectiys (ounse |
(2) Rac’ hel i ee men — flee Imerisagmete ~ Hglicioas Prosecy tion ~ Denial OF fe mi jhtte
A Farr tial

(3) hho & Regonel Center Gleaarel GLOSS | Igevvte
(2) Al Al\es lagen County Te} | Medical stab? Evoss Neg gence

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names. of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your = N\ occur?
Allesneny County Fail - &\ leh ery County Couct house-

 

What date and approximate time did the events giving rise to your claim(s) occur?
(i) olaslaary = Pee. (2) WZo0lacq Tuy tna
(2 odladlano—weq.4na is SU aO Medical shaft

14 ¢_ Veda Aeleal shes (G /2\}20 edt | staf
4) otal rents Viste Goya. k [2030 — Hele °

What are the sane derlying y: aim(s)? (For example: at happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See racked Pag at

 

 

 

Page 4 of 6

 
€ 2:21-cv-00329-PLD (Or nt4 Filed 04/16/21 Page 5of11
ied)

OSendent A: hisA V, Caw

€xent(L)

lish V Coultiedd Sas sppdinted to he Counsel of Ay (ase 1”

Feb, A620 belore My jay celb dion vt (MES not presen
ection ot A Duss held in a holding Sel|

L \ury sel
A yoy 7% AsAV Culheld and) fache! £ Ntinty

will Morning whibe,
Wane Jury Urem Saves,

Syenrt (2)

Kod VC Corl dt (es instrorched by Me to give me
rre Sul discovers uv jeHer te hee Bess Heathen
Dagon £54.) W rote), Which included COMES CONE
drove vluch where missing, Cll Phone ter} mesay-€ alee

Mi Slig anh Videos I Iewogution and Poot. e from
across fe street trou the adleped TIME. alee mS Som.

Stan’ (3\ (a have Rorwick 40 Guny aud a legal Rear )

hor CaulSeld (ues in studed by We to vordee_
a propose ath jury strech o€ the Castle Dydrie.
[ay she reses +e ao SD,
5 Case 2:21-cv-00329-PLD Documen t4 Filed 04/16/21 Page 6 of 11
tent

hick Caulbield and L was Ta rey ist Taly
2020 Awd Tt aked hey fo ive me dhe ligt OF thehes

tous oct Came Scene Dy mereespor? lice She.
Waad id, Aso L. Enstuced hew < Upoency otticey

Sawnes taylor budget number (453), 4o Tury jeva|
pr AG ACA along ath other mdseesped flee
OHS invalvect! Myte ie} as cancelbal by Aiclabony
Manan| sun reschuled do an 26th 20a Hen
Concdled O.QatYy

Loenct(S)  G hawronpoel stelarent (old nok Mele Coes)

ksh Cault ald buaS ASK cbout wncidexst feport

ol Nekdespdie poli ce, ad Mo County police Hoonge
Ke Seabement ot Over James Touplow budlyel nulnbey~
AD Io Coulfeld a reed by nodiary Nec head
Up ON dow to Conken it wos \"“ deck + “fr |
Pe Loxnpariny , She was INnever a Ades Hic dl efor
COWES by isu frre, Somes tay or to psd On aord)
Re twe Shetemenc ths paslduury Ler 203\)
 

Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 7 of 11

‘ver(@) gon.
liod Vi Coalfield wes told by L Joy Coiminad bad preund
Oned< Reng aS Stectus heoving eno que Me <p Py OF IP

Pos Re Case beGans e TL om Claiming colt defence Cand

£ have W hejuse caminal pistory Kincim PAR Sud Gos
(8\ (2) « She has not one so,

(update) \ (Sen Coulfi eal | Fel ith hes dropped) oAT lopdop chen
old her T was Thing Q lquisea f, We are 2 days of &

Quarudiae for Cound- 1k apt cure when LT @u use ot,
(Lhave Peevy moved to TO tor Courdl -/7 )

DeKendant (A)

Coen At

Rodel & Nadman ab Relmin. Tanuary 45-2019

Waal My AMoney Micheal Den zo Sug jester Het £ awe
Re Renny then eer? signed He iaiad cas given
A writen Lette thee 1s No Lo dence to EValipfe in 4 <
Coase and youn tee! We 4 ead-guilt to Hav slaubrtes— shel
LS Q Uiolodgon ot My fonstcirts | Ci ghst plead dea |

ala ober O W aloes, A\sp My besten pa 6 the way
endene in Self -detarse. J

 
Eyent (2 ¥ \Case 2:21-cv-00329-PLD Documen t4 Filed 04/16/21 Page 8 of 11

Rachel . Vewman Kled 2 Wohin LC

Ghetus hewn’
Nan veryy ats QoX0 , uch one of Re m oS

| ohio AC Xd
bing Ne conned chuyes or ron ¢ doing +o fhio-
Pel XORO jay tric | Judge tan gudl| Sebel
Lat Ne Could not groat tN Yew) moons, Also
Vequeshed at edt, cet Games tyler fo be

subpoenaed to Fel, A070 Jury drial, Tidy ee
+a ‘adi do VN ts he babs do yay | andl he elidh t-
(itt Oficor Tames taylor to appear ot Tra I,

Event (art) “Fey tak GOAL hearing

Rachel ¢ Parmen Appared ost Sulipress| on h eam
Wir Det. Hichew! Hotline with lntorvo got ov
vile Rest aS teen Hovl and devel. h Voices
L6 Coser tRe (ea starr 4 dtea- Wie 20, Msp
told lisa Coll, ld £ dln & wont this eens
A prowt 4 Go strc ght indo pa |, J

 
 

sSendert Saad 4™ Gis sapms mere
Milerheny count y ya medical shfand Kane
(eq ona. Censhear Llenhave!| Refus ate refi }
Dreo Elbe yr A weeks Casas try chet pain
Pithculty brectth iy alqlzo 2 lic bso and was

told me med catiog Was 6n bade order, Also on
Zlolao 4 ‘Wee refused to give whe Q brea

Arecdmant fox Chest pain Vee Neablizer!

D&endant a onl ut (event att) °

Ethe plan Lels night to have medica/ treatment
Oe np Osbeo- pycrrevt iS (jeP be Right) leavi “4 L Hey

Platt to sutter in bain from Oc Al-4020

~4,\| fel sy) QOA\, And Wwe Sold Po Duy Ov Commins
Pidthace [6 to +yleno] Arthiks strength Meds

GW Co mn Nery
 

oh Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 10 of 11
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and-did or did not receive.

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Expiain the basis for these claims.

large Sams of mo

Pain Medi cation henersed

Rat fo g Sain tere |

Rut fo 4 Spealytna | Rule God)
AXmna Neds Aatometicl Renewed
Cpap Supplies Cor beech Hadiine

 

Page 5 of 6
oar

;

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Case 2:21-cv-00329-PLD Document 4 Filed 04/16/21 Page 11 of 11

 

 

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: March AY, ao2 \
Signature of Plaintiff Go, ~~ (2, als [l~ _”

Printed Name of Plaintiff  CQey Wry Vy

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6
